Remark
	This Office action has been issued in response to amendments filed on 01/14/2021.
Examiner’s amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Douglas Hahm on October 25, 2021 .
The application has been amended claims as follows:
9.	(Currently Amended)  A notification method comprising:
	estimating a state relating to an abnormality of a plant and a factor relating to the abnormality of the plant using an abnormality estimation unit;
	specifying an inspection item on the basis of the state relating to the abnormality of the plant and of the estimated factor relating to the abnormality of the plant using an item specifying unit;
	notifying of the specified inspection item using a notification unit;
	specifying the inspection item to be checked at a time of stop out of the specified inspection items using a stop-time item specifying unit;
	receiving a check result for the inspection item of which notification has been sent using a check result acquisition unit; and
	outputting the inspection item to be checked at the time of stop using a stop-time item output unit.


14.	(Currently Amended) A program causing a computer to execute
	estimating a state relating to an abnormality of a plant and a factor relating to the abnormality of the plant using an abnormality estimation unit;
	specifying an inspection item on the basis of the state relating to the abnormality of the plant and of the estimated factor relating to the abnormality of the plant using an item specifying unit;
	notifying of the specified inspection item using a notification unit;
	specifying the inspection item to be checked at a time of stop out of the specified inspection items using a stop-time item specifying unit;
	receiving a check result for the inspection item of which notification has been sent using a check result acquisition unit; and
	outputting the inspection item to be checked at the time of stop using a stop-time item output unit.
Allowable Subject Matter
	Claims 1-14 are allowable.

	The following is an examiner’s statement of reasons for allowance: At the time of this invention, prior art such as Kuwatani (US Pub No. 20070297557) directed to storage section stores a history of a workflow for a plant in a specific status. A status detection section detects the status of the plant. A search section searches the history of the workflow for the plant that is stored in the storage section when the specific status is detected by the status detection section. A display displays the workflow extracted by the search section. 
The prior art of record is different than the claimed invention because in the claimed invention a stop-time item specifying unit for specifying the inspection item to be checked at a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.